     Case 2:09-cv-00763-KJM-EFB Document 104 Filed 10/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ARMANDO ABREU,                                     No. 2:09-cv-0763-KJM-EFB P
12                        Plaintiff,
13            v.                                         ORDER
14    F. BRAGA, et al.,
15                        Defendants.
16

17           Plaintiff is a state prisoner who proceeded without counsel in this civil action. This case

18   originated on March 18, 2009, when defendants removed it from state court and paid the filing

19   fee. ECF No. 1. On January 27, 2010, the court inadvertently directed the California Department

20   of Corrections and Rehabilitation (“CDCR”) to collect a second filing fee from plaintiff (ECF No.

21   32), after granting plaintiff’s application to proceed in forma pauperis (ECF No. 31).

22           Accordingly, the court’s January 27, 2010 order directing CDCR to collect payment for

23   the filing fee (ECF No. 32) is hereby VACATED. Any payments collected from plaintiff’s

24   inmate trust account shall be redirected to fees incurred by plaintiff in other cases, if any. If none,

25   payments shall be refunded to plaintiff’s inmate trust account. Further, CDCR and the Clerk of

26   the Court shall abandon efforts to collect additional payments from plaintiff in this case.

27   /////

28   /////
                                                        1
     Case 2:09-cv-00763-KJM-EFB Document 104 Filed 10/23/20 Page 2 of 2


 1          IT IS FURTHER ORDERED that the Clerk shall serve a copy of this order on the
 2   Director of CDCR and the Warden at plaintiff’s place of incarceration, and deliver a copy of this
 3   order to the Clerk’s financial division.
 4   DATED: October 23, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
